Citation Nr: 0334556	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-02 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for dermatological 
disabilities to include eczema, tinea pedis and tinea cruris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service from January 1963 to January 
1967.

Service connection is in effect for internal derangement of 
the right knee, rated as 10 percent disabling; tinnitus, 
rated as 10 percent disabling; and bilateral hearing loss, 
rated as noncompensably disabling.

During the course of the current appeal, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
granted service connection for post-traumatic stress disorder 
(PTSD), and assigned a 30 percent rating.  The veteran has 
not further pursued that issue on appeal.

The current appeal to the Board of Veterans Appeals (the 
Board) is from rating action by the RO which denied service 
connection for the claimed disabilities.  



REMAND

With regard to the second issue shown on the front page of 
this decision, the RO denied the claim on the basis that the 
disabilities were not shown to be the result of Agent Orange 
exposure in Vietnam.  Specifically, it was noted that these 
skin problems were not those delineated in special 
presumptive provisions relating to disabilities secondary to 
Agent Orange exposure.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2002).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has established the following rules 
with regard to claims addressing the issue of chronicity.  
The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent. Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  A lay person is competent to testify 
only as to observable symptoms.  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  A layperson is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Moreover, in his recent communications, the veteran has made 
it unequivocally clear that he is not claiming the 
dermatological problems are the result of Agent Orange 
exposure but simply a result of his Vietnam service.  

He has also alleged that he has had sinus problems since 
Vietnam, and that he was treated for both sinus and skin 
problems in service as well as ever since service.  Currently 
available service records are minimal.

It is noted that some effort has been exerted to obtain VA 
and private treatment records without much result.

Recent VA evaluations have shown the presence of sinusitis 
and a variety of dermatological problems, the latter of which 
showed up on an Agent Orange protocol examination.  However, 
there is no specific opinion with regard to any association 
between skin problems and dioxin exposure; and moreover, 
there is no medical opinion of record as to the etiology of 
any of these.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran has chronic skin or sinus disabilities that are 
related to his period of active service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

During the course of the current appeal, a great deal of 
revision has been undertaken with regard to the requirements 
for due process, specifically the duty to assist in 
development of the evidence.  It is not shown that the 
veteran has been fully afforded every guarantee thereunder, 
nor that he fully understands the details of those provisions 
such as whether VA or he is responsible for records in given 
circumstances, etc.

Accordingly , the case must be remanded for the following 
actions: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  Specifically, he 
should be asked to identify and/or 
provide when possible, records for all 
in-service and post-service care for the 
claimed disabilities, and if he is unable 
to provide these, he should submit 
releases, and the RO should assist him in 
obtaining same from both VA and private 
sources.  

In this regard, medical evidence may be 
obtainable from the employers the veteran 
has already identified or may be able to 
further identify.

The RO should also confirm that all 
service medical records are in the file 
from all service department sources.

2.  The veteran should be scheduled for 
VA dermatological and otolaryngological 
examinations to determine the extent and 
etiology of the claimed disorders, and 
the probability or reasonable possibility 
that they began in service.  The 
examiners should evaluate all evidence of 
record and support their opinions with 
annotations to the evidence at hand.

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2003) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
appellant with suitable, adequate 
information so that he may pursue his 
claim in an informed manner.  

4.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  

In particular, the SSOC should also 
contain all of the laws and regulations 
applicable to the claim.  A suitable 
period of time should be allowed for 
response.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

